    Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 1 of 36 PageID #: 11



a



            rN      rrn clRcurr cottRT oF I(ANAwEA coul{TY, iÛnsl
      TYLE,RnICg,
           '       Pl"Íoüff,

      Y.                                                              Ctvil Asdon N9.'!S.Ç:fa0.5.' .i . . ... . ... ,. ",
                                                                                                    ':" t     {¡r ' 'a'
                                                                      Jufge Jenirffqr Bñlicry' 'r:'- '': ""i'            '


      Í'CA IrS LLC' a fotdgn cor¡ondoa'
      IIRSE DOItCq' INC., ¡ Tttest Virg¡n¡r
      corlonüor¡ and FAIRMOIIT I'EIIER-AL
      cREIlrTrrNIoN, '.
                   I)¡f¡¡dant¡.


                                                ry
               'AI.ID NOIV.cornes PtaimÍffbe,rein,            b-y cornæln   a¡d rcpccúrlly reprcscrtts.unb the

      Cou¡tas follows:

                                              PRALIMINARY STAIEMENT

           .   .   l. '   .'itis is au astion for noney damsg€sr dcct¡nbry             and injunctive reliGf filed

       p¡sqq¡rt to ths West VirginiÂ Consumer Crcdit a¡d P¡oEction'Act fWVCCPA')' ths

       U$fory Connç¡rgral          Code   (,'UCC),       the Magnruon-Moså lVananty Act, and applicablc sUtc


       comnon Éw theories of liability, and.uisiirg out of thc'sale óf                  . ot* motor vc.hiclc by
       Defeirdants, FCÀ           US'LLC, hc¡ei¡aftcr 'Manufacüutrr" urse Dodgt, Inc., hcreihafter
                                                                                                            '"
       .Ðcglsr,,, aud FairmoridFederal chcdit             unionhercin¡ff¡r"IÆñder.?'
               ' Z.        p¡intiff   allCges    ú¡t.Dcfcuda¡ts sotd him      I   trew motor vshiale th¡t did not

       confurm        to thc Manufactr¡rtr's or¡ntrs war¡anties.              Moreovor, Plai¡úiË allcgcs tbat

       Dsftridans diô'not rn¡kc the ynairs ncaessaq/ to conforo tbc irchicte to said
                                                                                     rirçrcrs


       rryarnnties after a reasolsble number               of atrnpts and othenrise comnitt¡d willñ¡l            and/or


       negligent ace to        Pl¡intif   s   deüiment
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 2 of 36 PageID #: 12




              l.         As a dircct result of Deftndantsl'r¡nl¡rvfr¡l, unfrir, unconscio¡¡ble, dcccptirrc,

     recklesq.willñrl and nggligent actÍons, Plaindtrsuft¡d'mmcta¡y'loss, consequøtial and

     inoidmhl .damagss, compens¡tory drnrges, e¡notio¡al and nental di$ners, aggnavation'

     an1icty,loss of tue, annoyance and iuconvøienpe.
                                                      .PARTTES


              4.         Plaintiff Tylgr   Riú i¡ a'n¡¡tral     pcrsol r€siding in ltfadon County, lVq.rt

     Vi¡ghíq    and is a 'tonsunred'Bursuant to thc WVCCPA a¡d "buyed' prusuant to                 qhG   UCC.


     .        5.         Dåfandant $anu&cturur ic a,foreign corpontim arnüo¡irrf to do brslness and

     dojng br¡piuæs,in         lft¡¡rvù¡   County, Wcst      Virginia Dd€ldmt         lvfaur¡frchfiËr     is   thc

     "iraÉn¡todt of thc ustor vehicle that ie the subjoct of üis civil astion,
           . 6.                                                         sxistina pursunt
                         Oefoi¿ant Dealer.is r corporation otåruiæ¿ ¡o¿ orislins           to ül
                                                                                 nursr¡¡ntto  tho laws


     of lvcst Virginig and doing bruiness in l\d¡¡ion Couuty, West Vi¡ginia. Dcfc¡d¡nt Doaler is
         *scllcr". a1d                 pursuant to the U.Cq,            a 'lersoi¡' ¡nd.'buthorizcd dÊ¡l€fl
 .å                      \orchanf'                               .and
     pursuant to the WVCCPA.

                         D€f€ûd¡nt Le,uder ís         West Virgiria ciçdit unim doÍng br¡siness in lVeh
             .7,                                 ¿.


     Virginia. Pursua¡t to daúr and fedenl.law, a¡d i¡ndcrfhe                   e:rPrcss    æfus ofthe rstail

     install¡nrent sales ägrremont exæuçd as part          of ûe subject trans¡ctio& Ileftnatsú Iændcr          i¡

     subject to all claims and dcfensos       Pldntiffhas ág¡inn lvlanrûcturår and Dester.

                8.       Upon infornøion and belief, "ach Dcftndant            r¡vns ths,   gincipal' agcnt or

     c,optoyec of èach otber Dofeudant, and in aoting æ ¡r¡¡h pdrcíp¿l or withinthc ooune and

 '   scope of such emplo¡rrne¡t o,         took some 'put in tlr¡ act ¡nd oinis¡ion¡ hc¡cin¡ftei set
                                   "gro.y,
      fo¡tlq by r3ason of which e¡oh Dsfeird¡nt is li¡ble. O ttre Pl¡intifr for thÊ rclief pmyd for

      hcrtin.




                                                            2
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 3 of 36 PageID #: 13




                                         I.ACII'AL BACI(CROT'NIT              .



            9.            On or abor¡t,Jr¡ne 30, 2016, Pl¡iñ¡ff cntrcd i¡to a motor vchicle puchaso

  codract witù Dcalcr for tte putchæo o(a 2l0I5 Graud               Iry ChßúolÊe, Vehicle ldcntiñc¡úon
  Nr¡mber IO4RJFBMI¡C l4l 738, hertinaftsr'Vehiclo' or "subject vehicle."

            10.           Plaiutítrpruchased üe subjectvchicle pimerily forpenoarlwe.
                                                              :
            ll.           Plaintiffs purchase   of 'ths   srrbjcct vohiclc was aæomprnie.d                    by ¡
  'tna¡rråctr¡rcr's oçttss nnrnirly''and "Varrantyr" aSdc$ucd prrnrUnt t0 the !I[\/C{PA'                          '

         ' 12. . Plåintitrfina¡rccd        the pruchase   ofüe    srbject vehiclc,   d le¡st   in'pF¡t,     th¡ouÉ     .


  Le¡rdct

            13.   '       The aforeinsntimed wartl¡nty formed part of tbe basis of üe bargrin of

  Pl¡intifs coñ¡st for purchasc of the subject vdiclo.
            14.
                      '   Thp.¡fortmcntioned wuranp is set foìlh     i¡   docrrnents prcvideå'to       Plaiilifiby

  Dëfcodsnt       De¡lcr.                                                                          (

            15: .. ff,3 aforcmsntióned w¡n¡¡nty covcced any rep"in or rcplacemecrtr neoiled

  d¡ring úc warnnty perio$ due to deftets in fuc'tøy Arterials or workmanship. Any rcqufued

  adjurtmenb would also be ruade drui¡g            üs   bæíc covcrage pedod.         All   y¡alranty       npain and

  a¿jdstner¡ts, inctrrding parts and !aþo¡,       wT    üi bc m¡de at no c'hargc. Addit¡o,n:luru¡¡ntie¡
                                                                                                       '
  wpre set fofth in the wanrnty booklet ürd thc nùjåcn ve¡iele's oqner'c                   n¡nu¡l'

            16.           Afrer putrh¡silg.thg rubjcct vohicfc, Plaint¡fi discovcrcd and exporienccd

   rcpearcd ncnsonfrrnitics;ihat substantÍally ínpaired the usg value md/or safety of the

   vchicle.


    .         17..        As arrsult,Pl¡intitrrcûrnedthe subjectrthíoletoDef€ndantDealerforrcpair.

   In få!t, the sgbject vçhiclc h¡s bcco      o   auûodzed dcalers for repair attrmpts at'lcæt sh tines.




                                                          3
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 4 of 36 PageID #: 14




          18.     Þcspi6 Pl¡iniitrs'effo¡b to ¡llow Dcft,nd¡nt an oppornlrity to ËPÊir tþc

  rubject vehiole, Defe¡¡l¡nt¡ Dealer ¡nd   Ma¡r¡åotwr ftited          to   çpair   üre veËicle so ss to   hing

  it ítto confurmity \triûthc w¡¡ruties   set   fortb hcrcin

          f9.     Plaint¡ff notified Deftnd¡nis Dealer'¡nd lvf¡nr¡frctIs of'the defestive

  conditions of thc subjcct vehicle.

   '      20.     O"êrr¿-t Manu&cturcr failed and rcñsed to ptwide a                             comparable


  reptaccment vchicþ qrd      to rcimbusc Plaiilitr purrunt to Ptsirdós                   rig#   undcr West

  Virginirlow.

       . 2!.      Defenda¡ts Dealer and M¡¡r¡facü¡rcr prcmot€d               ib "scodiæef'systlq ¿long

  with its allegcd frrel efficioncy and lowemissiohs.

       , n,       Howwc, upon iúfrrmdion and belicf            ürc   eàdiesel $ysten is flawed and tbc.

  vehíclis so equipped acnrally ørit      ftr grraþr     amorub of polluUnts            t¡ü   advãtised ¡nd

  pronoted.

           23.    Also, upon information eird bctief,.the su¡ject       v*iAe's       ñrcl oconony is poortr

  tb¡il tdv€rtised a¡d promoted..

          4,      plni¡riiffrecalls ieeing advcrtising m¡¡erials for thc.ccoiiescl            wtt* and thc
  low-omissions Espccts of the dicsel eugine in the      sr¡bjæt.rlirtu prio¡ to pnotrasing it.

          ZS. Plaintíf rcasonably         fulied upon Dsftûdüt Doalei a¡d ltl¡¡ufacü¡¡er's

  ailvøtising r¡¡Eti¡ls.

           26.    Upon.information and bcliof, tþe subjçc{ ræhicle 11tÂins                  ¡'îdeftú dwicc"

   allowing it to "che¡t''e¡¡issions testing and this device¡nd dcceptive advcrtising reladng to

   it is.the subject of a'clæi action.




                                                     4
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 5 of 36 PageID #: 15




             '27..   Plaintifiwould not havo purchasod ths subj€çt vehicle if h¡                       h¿d   lrown thc

  acn¡al statru ofthe ecûdia¡cl rysÞm.

             28. Upon.inftúation a¡d bclir[,                      Agt   m   U,   subjoct vehiclc'has m
                                                         îe                                                   ldiescl
  enginc dinihisbes       ig   vah¡e.

             29,     Debtrdsnts' agtiors                wiffnr]              ¡¡d/or       .:t.U i'tttU
                                               ¡vere
  dis¡ega¡d for ths righb of tho Pla¡nt¡fr.

             30,     As   a   rcsult of Dc&ndants' ac'tions, Pl¡imífrsr¡ffttcd monetary loss, incidontrl,'

  conscquentiat, ¡c'tt¡al aod conpensatory damager, emotÍon¡l and                        mc¡al distcrs,      loss of use,


  aggnvatio4 arxiety; airnoyance and insonvb¡ioncs.


                                            ryFORREITET
                                                   nffchlqs
                                           [Violatiol    of   LcmonL¡wl
                                                                 ,'               .



             31.     Thp p¡cccdíng      pa¡¡grryb åte'fenety rcalleged                and incorporated hÊreir. ..


             32.     Thc snbject r¡ehicle is a     llnotc     vchiclei'prtrsuånt ¡o          V. Va Ca& $464{A-

   wr,
             33.     D3fendant M¡nufrctu¡q is ¿'tn¡¡¡rfacn¡rerr prnsuant                      lo   W. Va, Code $46A'

   6A-?t21.

             lq.     The oçress wnnauti€s dsrqibed heqch an each                          a'Ina¡luftctutr's      extttcss


   nrananty'and'\uarranty" pttttuant lo           ÚT.   Va Coda S4'61þ64-2(3).

         35: Tho subject vehícic's ådscts sr¡bst8¡titlly impailed ths t¡so or marka value of
         .


   thc vehicte.                               .i            -        r



   :
         36. Dofend¡nts wue adeqrutcþ notificd of those deftcts and $ven a rcason¡blc
   number of opporaurities to rcrnedy same'                                                        ,
                                                              .

                                                              5
    Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 6 of 36 PageID #: 16




      .           37.'           Ths acts of Defeodmts and.each of thpm ln.l'sfiIsi¡g'or failing to rcpeir

      plnintifPs vehiclq so as             þ bri¡g ¡t i¡tri conformity wilhths exp¡Gss and inplied wantnties, '
      depri\rcd Plaintiff of his            ¡íghr pusuant to the exprrss        and Íuplied wanaiteC         oftrcd by
      'Defendane, and of his dgþts pr¡rsr¡snt to ths prov.isio ns of W.              Va Cod¿0464{A'1, et røq,

                  38.            Dcf€ndants Aifc¿ to rcpaÍr      Pkii¡rtif¡   defËstiv€   ve¡ioi¡ wiúi!. a re¡i¡o¡r¡ble

      tirne puíod ¡nd did not corfonn said vehicle to all                 wan¡ntic oft¡cd bylÞfendanB.

                  39.   ,        Moruover,. Dþfrnda¡ts lpfirsed           Pl¡intif¡ rcqulst for a           comprrable

      rcplacemont vehicle.
t
                  40.            Plaiititrhâs pcrbrmed       each and eræry duty rcqu¡rcd of him under      üe temos of

      rhe   winanty ag:€cm€nt ard ufilcr the provirio'ns yf                W, Vø Code      $461t'6lr'1, et scq.' ørcept

      rt   ritay have bcen orcrised o¡ prwenred by               ih, conduc of Defend¡ns,       as helein   ¡fqg..d.

              .   41.            Defgnd¿¡ru' condræt constitut¡s a viol¡tion of tho povisions of W. Ya Code

       $464-64-1, etfeq.

                                                             Second   Cl¡þ'
                                                       .
                                              .   [Brc¡c.h of Erpr.tu ]Yorranü3rl

               42. Thcprecodíng a¡c hercby r,calteged and incorporatedhercin'
               4i. Dcftndants Deslçr and lyfanufs&t¡¡cr orprcssly ruanantcd that (r) the rubjcct
       vehicle was ûcc from defætg, dcfcctivo pafts and *th"r*tn¡ O) thc ruù¡*t nlUon t'*

       60 €lgulccrra             aid designed     as   to ftmstion without rcquidng r¡nrcasonablè mnin&n¡nce and

       tupaitr,. (c)        i¡   the   wort the subject vchilc wts nol ñpe &om             alofcgts, defaslive   ptt$ or

          worlcmanship, Defendants would tep!ír or rrplacc'ssoc                   without s6q aqd/or(d) any ¡ucn

                                                                             poriod.
          defËctr or nön co¡frrmities urould be cu¡cd wi&in a rc¡smable time




                                                                      6
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 7 of 36 PageID #: 17




                                                                                                             l'

                41.        pcfc¡r@is fr¡¡ther       enprcssiy rryun¡nted lhat atl rÊPqi¡B werc pcdorncd           in a

  good and        workinurlike m¡nn€r,           an¡I   tb¡t the vèhicte lvrs frrlly repairad.

             . 45.         I)efb¡dsnts t¡à¡am¿thsafo¡enentísnsdoçresunrta¡.rcs.

                                                             iti¿   clsim

                  .                 t¡r"ie.hofl¡rptiedWarrrnlyifMcrcta¡t¡bllityl
                46.        The prccediugpa¡a*¿püs aæhorebysllcged rndincorporabd bereí4.

                47.        At,all times ¡elwa¡t to tn¡i n¡ttsr; Ueftndants lvft¡uf¡ctrrer aûd Dceler wErc

                                      rccf to motorvchioles, æ      th¡ttcnn ls rtóftred in the UCC.

    .           48.        Awu¡¡åntythatthe subjestvehiçle waslnncrthrnnbte conditiqnr{as implied

   by law ín thc i¡stsût ûansaction, pu$uaût                   b üÊ UCC a¡d the \1wCCPA. See W. Ya, Co.de

   046-2-314          aúW: Vd Cods $464'6'10?.                ..



             , 49. ni'r6jr"t r¡ehids was. ûot in mcrc,h¡nublc
                                                                                   condilion when sold'm Plsintitr'

   or at dnÍ      tiire thcreafrer, and was not fit fr¡ the ordiriary purposc for wüich           e vehiclo is    tsed.
                                                        .:
                j0.   .    .DËfendants lvÍanufsetur€r a¡d Dealcr brcÊched thc warranty           ofmereårutrbility

   mpfiøUy law in tlre instanttrusaction
                                                   ' '
                                                       Forui¡.o¡¡¡r
                                          [Brc¡ch of Impüåil Ttrarranly of'Fitnurt

                51.            Ttepreceding pa¡sgaphs arc hercby rcalleg$ and incorponrod
                                                                                          hcccin


                 52.           A   wrrurty tlat the sgbjocÉ veùicle     wæ fit for tbe puticular prrpose for which
  .                        .
   'it      w¡s ínt€rded uras tnnlied bv l¡w in thc inÊt¡trt f¡¡¡rsacdon pursrrant to'üe UCC and the

    lwccPA.               seelÍ/. vd code $46.2-315 an[W. Va.               Cod¿   $464.É107

        '        j3.           ltre   subject vehicle u¡as    ¡ot fit for.the pa*iculu ptrtpos8 for which it        was


      íntendcd.




                                                                    7
                                                         \
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 8 of 36 PageID #: 18




            54.      DeHants M¡nufrctr¡¡cr a¡d De¡tet breached the irnplied usnafty th¡t th€

  motor vehicle was ñt for thc p¡rdculsr purposc irnplicd'by lay in tho           ii*o, *o"t¡oo.
                              .:
                                                 nSù Cl¡tq

                                [Cancotladon of Coåt¡ct by Rcfecüonl
   '        s5.      The præeding    prt g.iftq   arc   haÈþ   rcallegcd   ud   incorpontcd heein

            56.      As a rpsult of ôe $ùjeot,vohiale's defects aud no¡i-confpmùt¡es, Plaintiff

  righñ¡Ily and e,fiestively rcjecæd acccpunce, and/or         hc,æby rejecb accepbaoe,    oftbc subject
                                                                                            ,"
  vchicle pursuant_to thc UCC.

            57       At all time¡ '¡eler¡ant, hcreb, Dcfüd¡nb åiled to comply with PlainÈtrs

  rao'cation of tho subject vehicle, BDd Dcftridantr. reñ¡sçd to rcü¡m Fll. moucyr paíd by

  Plåintifi.

                                                 SlxthClnlu
        '              tcnncellatlon of Conft¡ctby Rcvocaüon of Acccptenccl

            58.      Ihe pcceding paragnphs       arc   heroþ rcalleged aud incorpo¡ated herei!"

            59.      Itrrlu ¡ltcmariw o his Fifrh Clain, ilFo,pli¡¡t¡frrigbffitlty       and   eftc{ively

  ¡wokod atccpþnoe, and/or .herebi ¡wolres acccphnæ, of the nrbjcct vehicle pursrant o the

  ucc.
            60.      Plaintitr accepted üre subjcct vehiole without discovcry of               slt'of   thc

  uouconfon¡rities aad d"fects resulting û,ort Defendurp' r¡nl¡u¡fi¡l conduct and/orbreashe¡            of

  WarruúY.

            61.       Plaintifs    acocptancc   of the vehicle nns ¡Ësson¡bly induccd by both           thc

  'difficulty
                 of discoviry prior to acccptånce ¡nd by befeftdrtrt' assrirance¡.




                                                         t
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 9 of 36 PageID #: 19




                                                                                                           'thç
           62.       Plaindtr'accepæd the vshicle on        úc   ¡oason¡bté assmption thæ all óf

  nonconforaities and'dÊfects rtsnlting fiomDcfardånñ' u¡lewfirl             .oJ*t a¡d/orbæ¡ches of
  u¡anaüty u/sulj bs crrcd udÊiF a rcåsonablo time.penod.

           63. lle nonconfonnities anddofccts rosr¡ttlngûomDefe¡rd¿nts' unlsufi¡l condust
  and/or bre¡ches of vJar¡anty rrprd     no[   or corild not bc, scason¡bly cured.

           64,       At ¡ll timcs rclerrmt hæio, Dcfcndanc h¡ve failed          b comply   with   Plaintif   s


  rwocation of irccept¡nse of the vehidle, niA           f¡w     iÊfusÊd.to rctu¡n   atl r¡onäys p¡id by

  Plaíntifr.
                                             . Sevcntù
                                                         ÇlElm

                                     [Megnuron-Mon Warrrnty Actl

           65.   . The p¡eccdiry.püqgraphs arehæby ttgllegd and incorporatedü*1

           66.       Ibe subject vchicle is à "con$¡ucr goducfi            as   th¡t phrasc is'defi¡ed in

 , $2301(l) of the Vtagtrt¡sou-Moo *r,*O            Act,   15 U.S.C. çZíOt, et   W.,since it   is normatly


  rsed for personal    pqoscia¡d it was, itr fscq purcnasøprimlniy O, proo*t urr.

           67,       Def€odants arc '\¡varra¡rtorc" as tbst trtm is defucd      i¡ $2301(5) of ltlagil¡son'

  Moss, and tho subiect vehicle n¡us      nanuftttt¡ld     añer4 July l9?5.
     t 6g.           Plåirrtitr is ¿ 'ton$rmer' as th¡t tårm is deñ¡sd ih $2301(3) of Magnuson'                   .



  Moss.

               69,   Dsfuidants tvfanufactr¡¡er and'De¡ler     a¡e   "supplicrst ald Srmanton 'as thosc
                                                                                   .'.
   tcrms are defincd in the $2310(4) a¡d (5) of lvfagnuson-Moss.

               10,   ïfic   subject vchiclo's orprans unrr¡ntíæ constitub ¡      'Vrinei¡ wananty'    as   that

   phnse is,dcñnod in $2:¡01(0 of Magnrson'Moss.




                                                       I
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 10 of 36 PageID #: 20




              71.           Ihs   actÍons of Deftad¡nb and cach of ttem         h   f¡ili¡tg to tender the subjcct

   vchicle to       Plahtífi fiee of deftaß,        and rufruing   to   rËpair or rcplacc tlre dcfcstive subjcct

   ve,hicle   tcldepd to Pld¡dff, constitttê ¡ brËlæh of thc writtpn a¡d inpüod ffirasÉes coveriirg

   the new motor vchicle and heuco ic a viotstiotr of the Mrgnruon-l,loss Wartznty Act

          .72,              Plgtntitr garrc Defundauts    ¡ ¡ea^lonsble   oppotunity to ctlrç &sÍr fi¡lurc to

   comply with ¡aid warrantie¡ and Dofsnd¡nts did not e¡rc. Plaintifrotherwise,porfrmed all'

   thlngç agr€ed to and required of him under thc prrchrso agrcc4cnt and ura¡rqpty, ørccpt as

   mny hsyc bcen excrsed orpteveotod                 -rüå"tDefendants *                          allesed,

                                                                                          Tn
                                    ''           and llecopllvc Act¡ or    Practicel
                                       [Unfeir

          7!, Thc prcceding parag{arphs ¡rchercby realleged and incorþratcdhs¡cin
           74, Defend¡nts f"f.ouftrt*, and De¡lcr comnigcdper.s¿ and t-* -n¡. or'
   dcocptíve aeÍs or practices'ín thq advertiscmsnt, sale, and rcpair of said new motor vìÊhiclc -

   irch¡din$butnot tbc.following
                        .
                            rrpresørting   ùtt   the vehidb h¡s'c€rtain ohractcristics wheir     it docs not h¡ve
              (a)
                    .
                            sr¡ch'cb¡¡¡saristics in violat ion of V, Vd Code $46Nrf'rOZ(Ð(B);
       ' (b)                rqresonting th¡t thç vchble was of aputicnlar +¡ality u,ùso it was not of saíd .

                            quslrty in vÍolstion   of tl. va codà $$a6A{-l       04 a¡d 464-6- lfIz(?XO);


              (o)           engEgittg in aoud¡st w$oh c¡E¡¡se ¿ likelihood of *onttioo ot
                            misr¡¡derst¡nding'in viplation of V Va Codg 0$464'6'104 etrd 464-6'                      .




                             r02(7XLI




                                                              l0
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 11 of 36 PageID #: 21




        (d)    ttre act tgc      ol cmpto¡'nrc, t of a deceptioil, ùa'd, miseprcsentrion, or ¡re
                                                                                                                 :
               concealnrcnÇ suppersioro or.omissionof ury mslefíal ftct iû violation of                   Z
               v7:c;ø       $$¿cl-e-r o¿ atrd 46j\-6-lo2oM)¡

        (e)              a vehiclo as bcing       tcc of specific doûeçts vrhq      in fàEt, ituøs not Êcç
               :cttug
               ofspeoifiodeftctq

        (f)    åilíng to p¡oyrde m¡tcriàl nnri¿oi* di¡alosurss               i¡ ¡ forrn lùst Plsi¡titrcould
                                         '
               kecppriortosalGi

        (g)    breachíng       üo subjoctvehiale't        exploss anüor impliod
                                                                                    ""traodts;
        (b)    fs¡lug to prov¡ds promised bstrEfitr - hcfq¿ing br¡t not limitêd to, wananty

               re,pain;

        (Ð     spEedng          b   discl¡im.o¡ limit tbe'impliod u,8r¡üty of meæh¡¡tabil¡ty ¡nd

               fitnpss    &r   uspi

        c)     rcpæsenti¡g that repain could be perforuod Dropgrly' qlitbi¡ a re¡son¡blc

               puiod of timc,         *h* Dofuodanb lnen¡, ot in tbs ,*å*¡su of rcasor¡ble ca¡G'
                                                                        :'
               should b¡vc known that this w¡s not the oas!;

         (k)   faíting to offer e comjarable rophcemd vcbicle                 as requiied by   l¡w, or ftiling

               to ¡eñ¡nd of üe prncùaso            priç o{9ro *tir.t
                                                                        "uttiof.;
         0)    f¡iling to promltty           rurfi¡nd   all monoya paid upon ûle rightfirirevocation (or

               rcjcction) of the súject vehicle and a¡nrcllUion oitho subjcci tansactíon; and

         (n)   tU¡dg       39 adsqusely and prop€rly              infrrn P6inütr     about his rigþts and

               .remediés with reqpcct to the subjoct üsnssctioh aud/or miscpçsentiug.such

                rigbts andrcnediår.




                                                           ll
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 12 of 36 PageID #: 22


 ,

                                    ,                 Niåth Cl¡lu¡



                       thE p¡â:c¿ing pangraphs.arhercbynrlteged and incorpontcd hef€irt
              T.
              76.     At all tims rclwaût horrto, Defsdsnß                åad a d.rty to perfonn    rll repain or

     cruso repairs to be pcrbrnrod in a cræfirl, good a¡d wo*m¿nlike m¡nner within a.rcasonahle

     pedod oftinie..

              77.      Defcud¡nts        Èüso   had a duty to di¡close'EdÊrlal i¡ftrn¡tion rcga¡ding the

     emission conî¡ol syststr\ frrel ccommy, and efficieùci oittre die¡ct øgine.

                       Dsf3ûd¡¡üs b¡d a ñ¡rthcr ¿uti to                    any dçfecæ or nonco'nfonnities that
             .7g.                                                liyloso

     could   mt   be cr¡ed   wilh¡¡     a rcason¡bleporiod     oftím'e'

         ' ' 79.      Dçfcnd¡nts bresphed thc ¡foresaid duty of disclosuru by rcprcsonting; either

     afñrmetively or by omi¡sion, th¡t the d€ftcb or nonconhtmities could be scúonably                     cttd'

     when they knew, or in tüe orcrcise of ¡casonable carc, should hpvq known thE sane
                                                                                       to be

     untue.

              80.      Defaqdürc ff¡ttbef'bßached the afo¡rsaid duty to disctosc by rcprescnting

     citherafiru¡tivclyorby odrissioa thatths su$cctväriclo                  h¡d   bån propuly repairod, uhen,

     infraq úo'rnhicle              not bceo adcçiately orpropøþrcpaircd.
                             laad

              Bl.      Dcftndants fi¡¡thcr brcuch¡at the aftrcsaid duty üy mis¡enrcscnti¡g the

     e,rnission   conbl   systam, fr¡cl economy, auá ruggcstÍAg            ürt   the suhieçt vehícle eqgine wds a


     "olÇ¡n diesel" and/or l'low emigsioru."

             . 82.     Defend¡nts m¡de thc afo¡anid rcprcscnbtioin, knowing                  üc   same to be frlse


     br with reckles¡ disrcgard as to $ù€ther thcy wêrc üuE or false cir, altcrnetivcly; Ínnoccntly

      but with    üe.i¡ten tbst Plaintitrtcly       on same.




                                                               ri
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 13 of 36 PageID #: 23


 It




                  83r       The   i¡ft¡m¡tion couveyod      to Plaintiffoncerning thc   çratþ   of the vebicle, as

      or¡U¡iøspecificallyÉer,einbÊfûr€,u,asftIåe.,

                  84.       Ilaintiffrqsriu¡bly.and jrutifiably       rctíed upon Deftndants' rcpqancntations   Ûo


      hs Lfimeht

             85.            Deftndsnts benefited      tpm   such rslisûcÊ'

           . 86.            As a ¡csr¡lt'of Defenda¡ts' ü¡ud.and misrepresentrtíons, Plaintiff suftred

      damages     - including         but not linited to, nionetary loss, consequeirtial aqd inoidcûtal danugcs,
                                                                             r    -Â
      compensdtory rl¡rnqges, cnotional ¡nd meúal ltisurs$ loss.                  of rug   aggrarrrtiop" audety,

      a!troyanoe and inconvenicnge,

                  87.       De,&nd¡¡t¡' oonductconstù¡tésñil¡d.

                                                         Tcirü Cl¡lm

                                          ¡
                                          t.
                                                    lcoir¡tnrct¡vofniu¡l
              '88.          Thc prcceding puagraphs are hcrcby ouleggd and incoçoratcd herein

                  89.   ,
                            D€ftnd¡ots induced Pla¡ftitr to          flfcr into the subject tr¡nsadíon'by ålso
      rcç¡çsontafo.n vñich they werc in a síû¡ation           b   knoru a¡d rvåie,h they brd a'duty to know were

      l¡ffitlê.

           90,              Defenda¡ts' ¡ctio¡s constÍtt¡tc co¡stuistive ûard.'

         . 91.              Plai¡titrrryas injurcd by De'frndanB' rtprcscntatibns
                                  '                    ElwanthClain

                                          '     tNegl¡gent$lrrcPreccnhffonl
                  g?,       The preceding paragr¡php,a¡e hercby rcalleged and incorporatcd herein
                    .
                  Þ¡..      Deftnd¡nts wsc r¡nder        I duty to provide inforn¡tion to Plsintifr aboü lhe
      strbject vehi¡te.




                                                                I3
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 14 of 36 PageID #: 24




     '             '                  *ss    rtndr.e duty to know th¿t the infonnason
            94..       Dofcnda¡rts                                                    {.,V nmi'iaø
   Pl¡í¡tíffas frcU      abor¡t the   qrulity of the vahicls ard its ÊûdnrÞ ütetq ítr faat tnto at tbe time
                                                                          '

   tt¡t   they m¡ds thc   re,presentations.
   ':       95.                   $lsc $ercsengtons about
                       Defendants l¡ade                   thc diesel engine, emissiou

   conüol sïstctr, and qrulity of de vehicté.without ünodcAgc on thc subject without

   krcwledge of oithc¡ the      tuth or ftlsity of üeir      rcpreseubtions.

            iC.        Defenit¡nts' condustcon*itr¡tis ¡Ggligcdmisrcpresentatio¡.
                                         '       Ibslfth Cl¡fn



   :.        97.       ïhe prccoding paragnjrhs      arc hereby rcalleged and incorporatod, høein.

    '       98.    .   PteintitrdÊlivctrdthesubjectye,htcbioO"f*¿.ttt forrcpairofthsdsfætivc.

   condition(s) correÈd undcr üE'etrptÊsò and iuptted unnantics.
            '99.       On each occasion that Ptah$ífrrctr¡med        tb   subject vehictc ior rcpair,   Pl¡ínËf

   is informe.d a¡d believcs, and theterpoa allcgeg ttat D¡&,nd¡nr affcmptedto repairftc fiew

   motor vehiclè prusumt to their obligntions undor tbc stçtlcss md inplipd wuranties snd rmder                   .



   W, Va. Code $461t-6A-1, et seq.

             loq.      Defcndants owed       ¡duty of   oare to   Plaintiffto perfou rcpain onthc'subject

   vehiclo in a good and wodrmanlike m¡nncr withÍn a ææonrblc tilûte Period. '

                       Dcfcndants               this dutY.
             l0t.
             lV2,      Defend¡¡ts' rEPair etroræ were perfurmed.negligently" carcleisly, ¡nd

   rccklessly.




                                                             14
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 15 of 36 PageID #: 25




         -    103.    Nonstheless, u,heh'Plsintitr picked up hib vshicle aftsr D€fødantr' repair

   atEnpts, Deferrdan6 rcircsented to Pl¡intítrth¡t thÊ rcprir.s were complete, o¡ th¿t no            tçain
   wero      neiccisary.                                                                         '
              104. A     naso¡¡ble.rucrchaåt in tùs samË or simik circr¡ntshnccs would h¡ve

   porforued tro rtpairs io aproper, eqod anrt       t-t--*          ftsliion

                                              Thlrt&n$ Ctrin

                                       [Brcrch of llutY of GooilFaittl
             , 105.   The pr,eceding              arc hc'reby realtened and incorporated        h¡æin
                                       rygf¡eq
              106.    Dsfcuda¡s Msnu&a.h¡rcr and Dcater       brËschcd       úe duty of good faith implied

   in rhe rans'irction, pr¡rsr¡artto   t   UCC, V,Va Codeg4Êl'203, Ay,ntet                atq
              (a)     ¡¡ea*lng tirs o(ptrss   and implied w¡rr¡nties herci¡beföç desc¡ibcd;


              O)' '   rcñrsingto pmvidoPlaintiffacoaparablorr,glacencntvehicloplrsuatto                  st¡te

                      law¡

              (c)     misrcpresenting üe condition of the subject ve'hicle;         ud
              (d) " ftilingto rcnedythaproblcosbrougbtaboutbyDefeodann'r¡nlalvfr¡l                    conduct

                      inatimely fashio¡.

                                              Fourtecnlù Cl¡lm

                                            .JUnconrclonrbllltyl

     .        l0?..   Thc.precedÍng'paragraphs are hcrcby realleged and íucorporned herËin.

              108..   Give¡r the co¡ditio¡ ofthe subjec't ve,hicte   *ttre   tit"   of sale, thc purchasefidèG

   ch¡rgsù ¡nd pdd, for thc vehiçls $'as uüco¡loiorisble        as   e ruttËr of law'


              l0g.    Given the conductof Def¡nd¡¡ts, iho subjcctEansaction was unconscionaiile,

   or\ryas induccdby ui¡conscibnsble        condr¡ot                            :




                                                       ls
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 16 of 36 PageID #: 26




                                                    IBAEB
           $,IIDREFORE, P.laintifi nçpecú¡lly prays for tli! following ¡tliçfi

           l.       Thstthe conüaot iooot"øtre,rriobe dccl¡redcance[ed by rcjectiourcscission,

   or rcvnþation of acccptancq

           2.       ltat   üre Cor¡rt    enffi adeolà¡atoryjudgpenqpr¡¡su¡utto       W. VaOode $55..13-


   l, øseg.,dsclrringth¡actsofDeftld¡nbbbeinvioldionoftheWVCC?A,thoUCC,and/or

   tho Mrgnrson-Mo¡s Warrrnty            Act;

           3.       That   tts Cou¡t änler ä permarcnt injunclion against Deftûdants ördering thø

   to cesse a¡d desist   fion e.n$ging in the rml¿nrfr¡t tc6 dÊscdbcd hprci¡¡bovc;
           4,   .   Thú üe dOurt e¡rær ¡ perúücût injunctÍbn a$bst D€ftûdsn$ otdcring them'

                                                                            ,   r'*¡.r,   o,   **,-.i   tights

   inWestVirginiq
   .       J. .     Thrt Plaintifi bc Lna¿cd d¡uragäs ,gr,lott Deftfll¡nüq ln an amount to be

   d€têrnired at tial, th¡t fairly¡¡d rcasonab$ compøsdos him for üoüey¡ lost as ¿rosultof
                                     i

   Defendauts' gnlauñ¡l acc;

           6,       Th¡tPLiint¡trbeawüdedadditionetdanagerrÀ¡ottn*-¡tott,                        inq¡aurount

   to Ur ¿ot**¡ocd at      tÍal, that fairly   and reasmrbly compcnsrÍes hinr for einotionål æd mental

   disucss, loss of use, a'ggravatioir, anrdety, annoyance and inconvcniencc suff€rci'as a resulü

   of DEftndants' unlanúrl acts;

           7,       ThC Plaíntiff.be afr¡ariled         consequential and incidc'nt¡l drurages against

   Deftndanb, in an anrotmtto be det¡rmined at tial;
                                                                :



                                                                                urdrsd   *u*,     rråicict   cr ¡s


    grsa¡er, pursr¡aüt   bWt, Va. Codà i46l¡'6'106 ofths WCCPA;.'




                                                         l6
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 17 of 36 PageID #: 27




                9.                That Plaintifr, io                 to any acnul     drmages, be awudcd shtutory
                                                        ^in¡too
 '   penalties puril¡snt              ø V. Va, Code $46A-5-101, as adju*ed for inflatÍon puÌsuant lo.V, Va.
     Code $46A-5'106,                 ftT.a"þ viol¡tion of tho WVCCP.{.

                10.      . 6¡t Pl¡intiffbe awaidåd punitivo d¡m¡gcs aghinrt Defendanß, Ín a¡ tsrount
                         :'
 . to te deærmincd at üí¡1, f-or the                  willfi¡l   urætotr andlor ¡esklcss     di¡rcFrd for his legsl Eigbts¡

                I   l.            f1¡il PlaittÍff   be arva¡dcd his costs    -   irch¡d¡¡g    ¡   ¡easonable   ittoney fee -

     pt¡¡.sus$ttoYII:Vø-Codel46A'5-l(H,W'va'Code$4óA{A-4'lhcMagnuson'MossAct'the

     oomÍron l¡w, and tho gåneral auürority of this Cðrrq
                              '
                 12.              Tb¡t Ptaintifrbs ¡wa¡¿ei any ¡nd all.additional danagps agsinst Defcndants,

     in rn anount to be dsterni¡sd ¡t                  tial;
                13.      '        Th¡t Pl¡inüfibo awa¡ded prejudgpeot and po{iudgncÃt interest m a[ of the

     afo¡onøtioncd danages, as aüoïËdby taw.a¡d

                i+.               Thst Pl¡indtr bc ¡wa¡dsd n¡ch ñr¡tlrer auð generat relief b.i'this Court luay

     deie,rn   oprpropriate.

               nLIUNTIFT DEMAI{DS A JI¡RY I3¡AL                              ör.lr¿     TSSITES       sO IRIABLE

                                                                              trLER,NICH
                                                                              naintiff
                                                          ¡                   ByCouriscl


                                     llthiteakü (Stale Ba¡ No.
     David L. Gnùb (Saæ Bar No. 1498)
     II{EGRT'BB LAWCROIJP
      I I 14   KsnÂ$ùa Boulcvard, East
     ' Chulæton, WV                  25301
 '    104-345-3356 (tclephone)
 '    tB-345-t355 (ñicsimile)




                                                                       r7
    Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 18 of 36 PageID #: 28

I




            IN TIrE CIRCUIT COURT OF I(ANAIVHA COITNTY, IIVEST VIRGIIIIIA

    TYLER RICH,

           Pl¡intilf,

    v.                                                             Clvit Action No. f&C-f405
                                                                   Judge JennlferBaileY

    FCA US LLC, a forcign.corporationr IIRSE
    IIODGE, NC., r ïVcst Vitgtula corporatÍon, and
    FAIRMONT TEDEnAL CREDTT nNrON,

           I)ofendsnts,



                      PLAINTIT'tr''S X'IRST SET OF INTERROGATORIES,
                 REQUEST X'OR PROIIUCTTON OF DOCTnL,ÍENTS ANL THTNGS,
                ANp.ßEOUEST.¡',9ß.AqMrSSrONS TO DE-FEIìIDANT FCA gS LLC

    TO: FCAUS LLC
           Agerit: CT Corporation System
           1627 Quarrier Street
           Charleston"   \ryV 25311

           Comes now Plaintifr, by counsel, and respectfrrlly propounds the followinginterro¡iatories

    and requests upon Defendant FCA US       LLC C'FCA"). In accordance with Rules 33, 34 and 36 of

    the West Virginia Rules of    Civil Procedurc, Plaintitrcalls upon Defcndant FCA to answer   these


    intcrrogatories and rcquests tryithin forty-five (45) days of servicc hereof.




            I
                                          ry
                   Please idprrtify, by name, address, telephone number, and job title, the person(s)

    answering or assisting in answering these interrogatories.

    AI\IS}VERí




                                                       t
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 19 of 36 PageID #: 29




          2.        Plcase identify,   by name, address, telephone number,.and job title, each of your

employees who communicated with Plaintiffregarding the 20t5 Grarld Jeep Cierokec, hereiirafter

"subjeot vehicle," stating the apprnximate darc and substancc of each commrnication.

AI{S}VER:

          3.        Please   identiff, by nlme, aildrcss, tclephone nu.btt,    and   job title, each of yow

employees who has drivcn thc çubject vehicle, stúing the approximate date and rcason the vehicle

was driven.

AIìISTTVER:

    ' 4,            Pleàse   identi$, by name,   address, telephone number, and       job title, each of your.

employees who h¿s åt any. time worked or¡ repaired, serviced or inspected the subject vehicle,

stating   thi   approximate date and substance of thc activity.

ArysrvER

          5.        Please identif.y each and every document that you may use to support       you   defenses


in this case.

AITISIVER:

          6.        If not already identified in response to a prcvious Interrogatory,         supra, please

identify erich and Gvery individual, by namc, address, telephone number, and job title, who hæ any

informatiän supportive of your claims or defenscs related to this civil action.

ANS$IEK

          7.        Please exptaìn and describe   - with spccificity urd detail -   any information you have
     ':
regarding the naturc of, and lea¡¡ons for, all warranty rcpairs performed on the subject vehicle.

NB:


                                                        2
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 20 of 36 PageID #: 30




        8.       Please'identis each of the wananty claims submitted to you by any of your

authorized   ir¿ro    regarding the subject vehicle. Please include warranty cl¡ims submitted both

be&oc and after delivery of the subject vehicle to Plaintiff. For cach such warranty claim, please

state the total dollar amount paid (frrrther itemized to ,çnect th"     *roun(s)   paid for parts, labor and

any other chargcs).


Ar{srvER:
        9,       If you rcjccted any wananty     claims, please identifr the claim, state the dotlar

amount of the ctaim and provide a detailed explanation of the reason said claim was rcjected.

Arr¡S\ryER:                                                    '


    lO.' With respect to any re.pair, alteratiorL rcstoration, pr"p*Uoo or similu seÍvice
performcd to the iubject vchicle prior to'{elivery to Plaintifr, please state: (a) the date thcrcof; (b)

the n¡me    -¿   rAarrsg of the person or entity performing such servÍce; (c) the natu¡e of the work

and/oi service performed; (d) the cost of the labor for such work and/or scrvice¡ and (e) a list of

the parts, by name and part number, and/or matcrials used in the pcrfonnance of such work ar¡Üor

service.

AITISWER:

           l,l: If you have been a par.ty (or otherwise involved in any lawsuit, arbitration
proceeding     or   govemmental ad¡ninishative charge or proceeding) alleging design defects,

manufactruing defectsn safety problcms or breach of warranty with respect to ury vehicle equipped

as the vehicle that is the subject   of this action, please: (a) identify the party filing üre claim or

charge¡ (b) state the date you first rcceived n<jtile of the claim or charge; (c) identify the attomey

or other tepresentative for the party filing the charge; (d)   stratc   the docket number and venue of the

 case; (e) identify, by name, address, telephone number, and      job title, cvery expert witness who has




                                                     3
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 21 of 36 PageID #: 31




given rcport or testimony (whether by deposition or perconal appearance) in support of, or in

öpposition to, the charges; (f) with respect to subparagraph (e), supra, state the substance of the

expert's report or tcstimony; and ('g) st¡te whether the expert witress(es) identified in subparagraph

(e) above was retained, cngaged or assigned to such dutics by you o¡ any of your subsidíaries,

divisions or authorized dcalers.

ANS}VER:

        12.    Please identify by date, number, and substance any servicc bultetiru promutgated

by you or any ofyour subsidiarics, divisions or authorized dealcrs ¡pp[icable to the subject vehicle.

ANS$!pR

        13.     Plcæe identify     by'title, author, job   desp,ription, rqrresentative capacity utd

substance, any rcport,   rnmo*rdu*, or other document describing               any desig¡, engineering,

manufacn¡ring or    qrulþ   conditions, defects, or other problems rcgarding the subjeot vehicle (or

any of its components) that was prepared by any agent, porson, rcpr€sÊntat¡ve, entity or cmployee
                I
hired or paid by you or any of your subsidiaries, divisions dr authorizsd dealers.

ANS$¡ER!

        14.     Please identify'any statistics, memoranda, studies, rcports,        or othcr documcnts

reflecting the depreci¡tion ratc for the value of the subject vehicle. Plcase state the substance of

cach such document and      identi$ the document by title, ¡uthorand   date.


ANS\IVER:

        15.     Pleasc state whether thère has çver bè.cn any recall (or other rcquired rcpairs or

modificatiors) applicablc to the subject vchicle. If so, please identiff: (a) the dats fhe recall wæ

issued (or the date that other re,pairs or modifications werc requircd io bc performed)¡ (b) the   non*

of any neoessary alterations or required repairs, including the name and part uumber of the puts




                                                   4
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 22 of 36 PageID #: 32




inspccted, altercd, modified, rcplaced or repaired; (c) whether the rscall was voluntary or due to a

governrïrcnt r€quest or order; and (d)      if   due to a government request     o. ordr., identifo     the

governmental agency involved.

ANSI4|FR:

       16,      Please stat!   wheth.,   Urc make and model     of the subjcct vehiclc has ever been the

subject of an investigation or report by any governrnental agency.        If si, please identify:' (a) thc

name and addrcss     of the governmcntal rgency involved in the investigatio$ O) the alleged
problem or defcct investignted; (c) ttre datc(s)       of thc investigatioq (d) whether any tests or

inspections werc conducted in connection with the investigation and, if'so, the narne and address

of the person or entity conducting such tcsts or inspections; and (e) the namä and address of eaph

prnon or entity having custody orconhol of any rcports,        -rrnor-dr,   studies, or other.documents

generated as a rcsult of, or in connection with, said inve$igation.


ANIIITEB:
        17.     .If you claim or allege that ttre subjcct
                                                          vehicle was improperly maintaÍned, niisused,

                                                                  defects, ðr problems about which
.or abused in any manner thatwould be relevant to the conditions,

Plaintiff is comptaining in this lawsuít, please state the nature of such improper maintenance,

misrse or abr¡se and the factual basis for your claim or allegation.

M:
        18.      Please identify, by name,       ø¿r"rr,   tclephone number, and   job title,   each person


known to you who has knowledgc of any facts rclevantto the allegations contained in Plaintiffs

Amended Complaint. With respect to each person, pleæe state: (a) whethér you             will   scek to have


 such person   qrulified as an expett; (b) ttle substance of any facts and/or opinions you intend to

 oder by way of such person's testimony; and (è) whether such $erson has preparcd or given any




                                                      5
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 23 of 36 PageID #: 33




statement or rcport in connection with the subject matter of this lawsuit.       If   so, please   state: (d)

whethcr the statement or report was oral or written; (e) the date thereof¡ and (D ttrc substance

thereof,,


NWEB:
            19.    Please   identi$ all terms and conditions, in detail, of any guaranti:es, warranties,

and/or service contracts made (or entercd into) by you'or your agents regarding the subject vchicle.

ANSTiæR¡


    .       20.    Please identify.any standards, guidelines, or other specifications (from any source)

in a published form relating to the components of the subjeot vehicle that Plaintiff allcges arc

defective. Please províde a dcscription of, or citation to, such standard,.guideline, or specification
                                                                        '.
-   inctuding the date of publioation and/or promulgation of samó.

âNSIVER:



                             REdUEST ['OR PRpDUCTIO]I OF DOCUMENTS

            t. '   Plcase produce    all documents rsed in answeiing the foregoing Intenogatories

and/or all documents that you were r€quested to identi$ ín the attrachcd Intcriogltoriés.

RESPONSp!

            2.     Plcase   p-Au*    the most rccent tcchnical service bulletin index for the subject

vehicle.

RDSPONSE:

            3.     Please pro¿ure each and every technical service bulletin issued         for thg subject

vehicle conccrning any defect or condition about which Plaintiffcomplained urd that is reflected

in the warranty r.Ëpair records of FCA.




                                                      6
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 24 of 36 PageID #: 34




BESPoN$E:

       4,       Please produce the warranty claims history    forthe subject vehiclc.

RESÞoNsÉ3

       5.      To the extent not already provided, pleæe produce any"printout, microfiche, or

other electonic recbrd ofdealer input regarding warrurty claims and thc warranty repair history

ofthe subject vehicle.

RESPqNSE:

       6.      To the extcnt not already povided, plcæcþroduc. .opiæ of yoru complete file(s)

on the subjbct vehicle hcld in any zone, disüict, regional and/or nstional ofrïces, including, b¡¡t not

liririted. to the folloriing: (a) documents relating to inspections conductcd by you prior to lhipmcnt

of the vehicle to the dealership; (b) all documents retating to Eansit froni manufactr¡rer to dealeq

(c) recorrds and claims relating to any damage in.Eansit; (d) pre-delivery    t"po+     and rcconds; (e)

service records; (Ð repair orders¡   (g) field r€ports aod/or.inspections; (h) documents related to

customer assistance rcquests;   (i) warranty claims for rcimbrusement; (i) reco¡ds of paymcnt        on

wananty claims (including de¿ler warranty claims) or denial thcreof; (k) authorizations to proceed

with service work; (l) invoices, including puts ordcrs; (m) dealer ieirrie¿ copies urd dealer part

copies   for repair orders; and (Ð         communicatioru betwcen Plaintiff and/or. Plaintiffs

rcprescntative(s) and any or all Defendants, including FCA.

                .
FESPONSE:

         7.     To the o¡tent not already provide.d, pleæe produce all             documents related

specifically to the subject vehicle, or to Plå¡intitr, which are storcd in ury computer database or

which are othenrise accessible by computer.

SEIoNSE¡'



                                                   7
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 25 of 36 PageID #: 35




       L          To the cxtent not alrcadi provided, pleæe produce all documents including, but not

limited to, wairanty policy and procedurc manr¡als that werc in effect druing the period Plaintiff

possessed the subjcct vehicle and that rçlatc to your policies regarding warranty work, warranty

reimbursements, vehicle replacements, or vchicle reimbursements.

SEÍINE:
 . 9.             To the extent not already provided, pleæe produce all documents that describe or

set forttr policics.regarding               relations in effect at the time the subject vehiclc was
                                 "urrorno
purchased by     Plaintifr. This request includes, but is not limited to, field operations manuals, other

manu¿ls or.guidelines atid all.ottrcr documsnts intcnded for use by national, rcgional, disüíct or

zone customer service represcntatives, pgrts and service rcpresentatives, urdlor dealership
                            .


reprcsentatives in the performurce of theirjobs.

ËPINE:
 '      10.       To'the extent not already providcd, pleæe producd all investigation muu¿ls or

other manuals or documents which set forth policy or procedurcs regarding the inve$igation or

hurdling of ctutomer complaints

RESPONSE:

        I   l.    To the extent not already provided, pleæc produce all documcnts prepared by you

or on yor¡r'behalf, or which you have received, that summa¡ize, r€view or othcnrise discuss the

\Vcst Viiginia new       rn*,    vchicle wananties law (lcmon law) grd/or the Magnuson'Moss

Warranty Act, or any part       $r*of,   that you have provided or made available to yoru customer

servicæ reprcsentatives, othcr employecs or dealcrship personnel.


BESEINE:




                                                      I
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 26 of 36 PageID #: 36




        12.       To the extent not already pmvided, pleaseproduce all reports, studies, memorandq

aplyses or othei documents prepared or rcviewed by you that.rslate ,o ,Ìr.'ro^plaints or alleged

none,onformitics, conditions or defects contained in Plaintiffs Amended Complaint or described

in the warrarity claims history of the subject vehicle by any         purchaser   of a 2015 Grand    Jccp


Cherokee.


BESPONSE:

        t3.       To the cxtent not alrea{y provided, please producc all literaturc m¡de availa,ble to

Defendant Ursc Dodger or.any other dealer, that assists or in any way relates to the senrice and

rcpair qf the nonconformities, conditions or defects complaincd of by Plaintiff or any previous

owner concerning the subject vehicle. This includes a printout of all data accessiblc by coruputeç

ss well as the   foltowing: technical scruice bulletins; other scrvice or rtpair dírectives, instrr¡ctions

or suggestions; ,ccal    no*rq    servicl campaigh notices; and/or letters to ownes.that'rclate or rcfer

to any of the nonconformitics, conditions or dcfccts complained of by Plaintiff or any previous

ownÊr of the subjcct vehicle.

RESPi}NSEi

        14.       To the extent not alrcady provided, pleæe produce a copy of yoru completc file

relating to any prior arbitration proceeding, other formal or informal alternative disþute ruolution

procceding, or other legal proceeding of any kind involving the subject vehicle'

RESPONSEs

        15.       To the extent not atready providid, please produoe thc shop manual for the subject

vehicle. Alternatively, pleasc producg the portion gf the shop manual that speciñcally addrcsses

or rclates to any of thc nonconformitics, conditions or defects contained in the waranty claims

bistory, or that werc complained of by Plaintiff or any previous owner of thè súbject irehicle.




                                                      9
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 27 of 36 PageID #: 37




RESLONSE:

       16.     To the extent noi aircøy provided, please pnoduce copies of .u.ry warranty that

applies to the zubject motor vehicle.   tf you do not have a copy of this document then providc a

st¿tement detailing the terms of each and errery warrantythat applies to the subject vehicle,

R,ESPONSE:

        17.    To the cxtent not already provided, please produce all documeng påvided by you

to the Defendant Urse Dodge regarding the condition of the subject motor vehiclc.

Bps,PoNsE:

        18.    To the extent no! alroady provided, please produce all advance servicc butletins,

hot sheets, and/or special service messages apptir"Ute to the zubject vehicle that addlss any of the

nonconformities, conditions or defects contained in the warranty claims history, or that were

complained of by Ptaintiffor any previors owner of the subject vehicle.

RESPONSE:

        19.    Tottre er6ent noi.tr".Ay $rovided, pleæe produce all recall documcnts appticable

to the sgbject vehicle, including but 1rot limited'to those rclated to ury of the nonconformitíes,

conditions or defccts cont¿ined in th.e wananty claims history, or that $rerc compla¡ned of by

Plaintiffor any prcvious owner of the subject vehicle.

RESPONS-E:

        20.   . To the extent not already'provided please produce all rndintonance schedules

arrd/or senice rscommendations published by or on bch¡tf of De'fendant FCA with respect to any

of the nonconformities, conditions ôr dcfects contained in thc warranty claims history, or that werc

complained of by Plaintiffor any previous ownÊr of thc subjcct vehicle.

RßSPONSE¡




                                                  10

                                                                                                a
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 28 of 36 PageID #: 38




       21.     To the extent not alrcady provided, please produce all documents rclating in any

way to any o<aminations, tests, or inspections performedwith rcspect to the subject vehicle.

RESPONqE:

        22,    To the extent not alrcady provided, please produce all service conEact documents

applicable to the subject vehiclc.

RESPONSE:

      .23.     To thc extent not alrcady provided" please produce all warranty repair documents

applicable.to the subject vchicle, including by way of example but hot by limitation, wattant¡t
                                                                                                         t

repair orders, warranty claím forms and wanurty payment history.

RESPONSEs

        24.     To the extent not alrcady provide{ pleasè produce ait repair orders and parts

invoiöes applicable to ttle subject vehicle, specifically including mechanics' notes.

RESPONSp

        25.     To the extent not alrcady provided, please produce all doouments rclating tq the

dealer's prc-delivery preparatioi of the subject vehícle.

BESE!!ÊE:
        26,     To the exten! not already provided, pleæc produce all dosuments reflecting any

servicen adjustrncnts, re,pairs or rcstorations to the subject vehicle prior to delivery to Plaintifr.

RESPONSE:                                                                                     ;

    .27, To the extcnt not already provided, pleasc produce all statemcnt¡                taken by or on
  .
behalf of Dcfendant(s) ûom any person with respect to the subject matter ofthis action.

RESPoNSE:




                                                    1l
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 29 of 36 PageID #: 39




        28.       To the extent not already þrovided, please produce any photographs rclating to thc

subject matter of this action.

RpgPoNsE:

         29.      To the extent not already pmvidc¿" please produce'all promotional brochures,

flyers, posters, folders, or other similar marcrials published by or on behalf of Defcndant FCA

applicablc to the subjcct vehicle.

RESPONSE:

 .      30.                extent not alrcady providçd, pleasc produce any notós, memorandrn

corrcspondence, telephone togs, or similar materials, rcfatini in any way to the subjcct matter      of

this action.

RESPpNSE¡

        31.       To the oxtent not already providcd,    ef*, produce copies of any murufacturtr,
indirsky,   ,t"t *d/or federal st¿nda¡ds    (or speciñcations) with rcspect to any of the ,onditionr,

defects, or components contained in the warranty ciaims history, or that werc complaincd          of by

Phintiffor     any previous o\Mrer of the subject vehiole.

RESPONSE!                  ,
   32. To the cxtent not atrcady provided, pleasc p.du.r copies of any olpert rcports or
opinion letters that relate to the subjec¡ matter of this litigation. For each expert preparing such

r€port or opinion letter, please provide acopy of the expert's résumé or cr¡rriculurir   viae,'

RESPONSE:




                                                    12
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 30 of 36 PageID #: 40




                                      REOTTEST T'OR AI'MISSIONS

       '   Beforc responding to the following Request for Admissioru, please rcfer to W.Va.R.Civ.P.,

    Rulcs 36 and 3?. With ttris in mind, Defendant FCA is requested to admit that ea1h oftlre following

    statements is tn¡e and accurate

           l.       FCA has no bæis to diqpuh thg fact that Plaíntiffacquiied a¡ interest in the subject

    vehicle primarity for personal, famity or horsehol¿ prrrporrr.

    RESPONçS:

           2.       At all times relevant to this case, Plainti$nas entitled to cnforce thc obligations of

    the manufacturtr's war¡anty.

    RESPONFE:

           3.       Plaintiffis a consumer punuant to West Virginia's lemon law.       Seø   ll.   Va, Code


    $46A-6A-2(r),

    RESPpNSE:

           4.       At all times relevant to this      case, FCA uras engaged       in the business of
    manufactr¡ring, assembling or distibuting åotor vehicles.

    RESPONSH:

      '    5..      At all times rclcvant t9 tLry case, FCA n¡nufactu¡c4 assemb[ed ot distriburcd to

    dealers at least ten ncw motor vehicles.


    MEINE¡
       6. FCA is s "manufactur€r' pursuant to West Virginia's lemon law, 'S¿¿ W. Va. Code
.   $46A-64¿(2).

    MPoILSE¡




                                                      13
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 31 of 36 PageID #: 41




           7   .   The subject vehicle is a "motor vehicle" pursuant to the lifest Virginia's lcmon law.

See W. Va, Code      $46A{A-2(4).

RESPONSE:

       8.          The subject vehicle was murufactured, assembled or distributed by FCA.

SEI9NSE:
       9.          Urse Dodge, Inc. ('Urse Dodge') is an authorizcd dealer of.FCA.

RESPONSE:

           10.     The subject vehicle was purchased in West Virginia on o, afrer the first day of

January, 1984.

SBNE:.
      'll.         The nonsonformities, defess       or   conditions complained     of in this lawsuit
substantially impair the use of thç subject vehicle.

RESPONSE!

           1.2.    The nonconformities, defeco       o,   ,on¿itions ôompläined     of in this Éwsuit
substantially impair the market value of the subjcct vehicle.

RESPONSE:

           13.     Plaintitr rcported the relevant non    o*o-ities,   defects or conditíons to FCA, its

agenls or its authorized dealers during the terur        of the Êrryrcss wa¡ranties covering the subject

vchiclc.

WNSE:
           14,     Plaintiffprovided FCA, its agents or its authorized dealen    *ith.- opportunity to
repair the zubject vehicle.

RESPONSE:




                                                     t4
    Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 32 of 36 PageID #: 42




               15.    FCA, íts ai¡ents or its authorized de¡lers werc unaþle to conform the subject vehiclc

    to the applicable exprcss warrantíes afrer a reasonaþlc number of attempts.

    RESPONSE:

               16.    FCA hss not offer€d to replacc the subject vehicle with a comparable ncu' motor

    vehicle.

    BEIIEINE:         .



               17.    At   least one   of the nonconformities, defects or condítions complained of in this

    lawsuit wal subject to repair three or mo¡e times by FCd, its agents or its authorized dealers.

    RESPONSE:

               t8.    At   least one   of the nonconformities, defects or conditions complained of in this

    lawsuit is likely to cause death or serious bqdily injr¡ry if thesubject o"hicle is drivcn.

    RESPONSE:

       ' 19. . In deciding whethdr to purchase a motor vehicle, it is rsasonable for a consumer to
    rcly upon the writæn wa¡ranty provided by FCA.

    nnsponsn,
,

'              iO.   . FCA has an ageement with Urse Dodge to selt at rehil to the gcneral public motor


    vehicles that are manr¡factured, assembled, or disEibuted by FCA.

    RESPONSE!

               21.    Pursuant to'the agreement urith FCA, Urse Dodge is obligated to honor the express

    wananty of FCA on vehicles of the same make æ the subjgct vehicle.

    REsÉoNpE:




                                                          l5
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 33 of 36 PageID #: 43




       22.        The dealcrship agreement with FCA contemplates benefits to be dçrived by each

party through the performurce of warranty repairs and seryices by Urse Dodge on behalf        of FCA

forconsumcrs (including Plaintitr) of vchicles manufrctured by FCA.

RESPONSE:

        23.   .
                  For purposes of fi.¡lfriling the warrarity obtigations of FCA, Une Dodge acts r¡nder

the authority of FCA.

RESPONSE!

       24.        For purposes of frrlfilling the wananty o'bligations of FCA,.Urse Dodge acts under

the directíon.of FCA.

RESPQIISE:

       25.        For purposes of   fulfilling   the wananty obligations of FCA, Urse Dodge.acts under

the contol of FCA.

RESPONSE:

        26.       For purposes of   fulfilling the wanânty obligations of.FCA, Une Dodgc     acts as an

agent of FCA.


BE!!B9NSE:.

       27,        For purposes of fulfilling a manufac'turer's warrurty obligations, courts have held

that authorized dealers act as agents of the manufacturer.

RESPONSE¡

        28.       FCA has no factual basis to disputc that while in the possession of Plaintifr, the

subject vehicle was    reþarly      serviced and in all othcr respects was drivcn and maintained with

proper and rcasonablc care.

RESPOT.TISE:




                                                       l6
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 34 of 36 PageID #: 44




   . 29.         FCA disüibutcd (or caused to be distibuæd) advertisements in print and/or

elecüonic media for the purpose of cncouaging or soliciting consumcr transactions.

SEINE:
 ' ,, 30.        Prior to the purchase of the subject vehicle by Plaintiff, FCA disüibuted (or caused

to be distibuted) advertisements in print and/or electronis media setting forth i:laims of the subject

vehicle's quality and performance.

RESPONSE:

       31.       Prior to the purchaöe,of the subject vchicle by Plaintiff- FCA rcprcsented through

its advertising and otherwise that it possessed a high dcgec of manufactuing skill and judgment.

RESPONSE:

       ?2. ' Prior to the puichase of the subject vehicle ¡y pta¡ntif, FCA rcpresented           through

its adve¡tising and othenuise that the vehicles which it manufactr¡red and disnibuted ri,ere of

merchantable quality,   fit   and in pqrpcr condition for the ordinary use for which such vehicles ar€

designcd and used.

RDSIQNSE:                                                                                  .


   33. The subject vehiclc was not of merchurtable               quality at the time of sale to Plaintiff.

MENS:
    . 34.        In the calendar    year. druing   which Plaintiff acquired an intercst in the subject

vehicle, FCA did not maintain a repair facility in West Virginia.

EB9NE:
   35.           FCA violat¡d the Wcst Virgini¡ Consumer Credit and'Protcction Act in dealing

with Plaintíff

RESPONSE:




                                                     t7
    Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 35 of 36 PageID #: 45




           36.     FCA violated the West Virginia Consumer Protectíon             -   New Motor Vehicle

    Warranties Law ('lemon      ta*'¡   in dealing with Plaintifr.

    RESPONSE:

            37.    With respect to thesubject vehicle, Plaintiffperformed all conditions preccdent to

    private enforcement of the \ilest Virginia lemon lawprior to filÍng this lawsuit.

    BESPQNSE:

           38.     Prior to the filing of this lawsuít, FCA was in violation of thc Magnuson Moss

    Warranty Act by   if   failu¡c to complyi. with its warranty obligations regardingthe subject vchicle.

    RESPON$E;

           39.     Prior ûo the ñling of this lawsuit, FCA did not provide Une Dodge with any

    instructions on how to .ornpty with West Virginia's lemon law.
    -
    RESPONSE:

                                                              TYLDR RICH
                                                              Plaintiff
                                                              By Coursel


             Thomæ Whiteaker (State Bar No. 9434)
    David L, Crrubb (State Bar No. 1498)
    THE GRI.'BB LAW GROI,JP
    I I 14 Kanawha Boulevard, East
    Charlestort lI¡\/ 25301
    304,345-33 56 (telephone)
    304-345.-3 355 (facsimile)




f

                                                         l8
Case 1:19-cv-00021-TSK Document 1-2 Filed 12/26/18 Page 36 of 36 PageID #: 46




          IN THE CTRCUIT COIIRÎ OF r(A¡tAMA COIINTY, WEST VIRGINIA

     TYLER RICH,

             Plai¡tifi,

     V.                                                            Civil Ast¡on No. l&C-1{05
                                                                   Jud¡ie Jennifer Bailey

     FC/I US LLC, e fonelgn córporetlon,
     IIR!¡E IIOIIGE, INC., ri lltcst VÍryþia
     qor1orltion, rtrd FAIRMOI\T FEIIERAL
     GREDIT IIMON,

            Dcfcnd¡nh.



                                     cERTrrrcATE gF        S¡EBVTCE

            I, Kristi!¡ Thom¡s Whiteaker; counsel for Plaintiff, dg hereby certÍ& that l.h¡vc
     this 27û day of Növembcr, 2018, scrvcd a ttre cdpy of P/ørtttfif'ls Fttçl Set ol
     Interrcgøtortæ, Requesi       lor Pwduaton of bocumenß and Thlalgs, md         Reqttzrrt   for
 . Adtttlsstotts    to   Defenúøn FCA Vf LLC upon Defeni¡urt FCA US I,LC via service by the
     West Virginia Secretary of St¿te, to the followÍng:


                                             FCA US LTC
                                     Agenr CT Corpomion   Systcm
                                          1627 QuanierSücet
                                                           25311

                                     a


              Tbomas                      Ba¡No.9434)
      TTIE GRUBB LAW GROI,'P
     .l I 14 l&nawha Boulern¡d, East
     Ch¡rlestotr,   !\N    25301
     304-345-3 3 56 (tclephonç)
 .   304-345-33 5 5 (facsimile)
